UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------------------x
IN RE:
                                                                                      14-MD-2543
GENERAL MOTORS LLC IGNITION SWITCH LITIGATION
                                                                                 MEMORANDUM OPINION
This Document Relates To:
                                                                                     AND ORDER
Yagman v. General Motors Company et al. 14-CV-9058
-----------------------------------------------------------------------------x

JESSE M. FURMAN, United States District Judge:

         On October 4, 2019, pro se Plaintiff Stephen Yagman filed an “Amended Complaint” in

this multidistrict litigation, familiarity with which is assumed. 14-CV-9058, ECF No. 291. The

Amended Complaint is nearly identical to an earlier complaint filed by Mr. Yagman, dated

August 22, 2014, see 14-CV-9058, ECF No. 24, which was dismissed without prejudice on

December 18, 2014 pursuant to MDL Order No. 29, see 14-MD-2543, ECF No. 477, later

modified by MDL Order No. 50, see 14-MD-2543, ECF No. 875.

         Mr. Yagman’s “Amended Complaint” is a nullity and will be disregarded, as his

complaint was dismissed nearly five years ago and remains dismissed. To the extent that his

filing can be deemed a motion for reconsideration of the MDL Order Nos. 29 and 50, it was filed

almost five years too late. S.D.N.Y. Local Civil Rule 6.3 (“Unless otherwise by the Court or by

statute or rule . . . a notice of motion for reconsideration or reargument of a court order shall be

served within fourteen (14) days of the entry of the Court’s determination of the original

motion.”); McGraw-Hill Global Ed. Holdings, LLC v. Mathrani, 293 F. Supp. 3d 394, 397

(S.D.N.Y. 2018) (holding that a motion for reconsideration may be denied merely because it is




                                                         1
filed more than two weeks after the court’s determination of the original motion). 1 And in any

event, Mr. Yagman falls well short of “meeting the rigorous standards applicable to motions for

reconsideration,” In re GM LLC Ignition Switch Litig., 2016 WL 1441804, at *2 S.D.N.Y. Apr.

12, 2016) (citations omitted), because, among other things, he identifies no controlling decisions

or factual matters that the Court overlooked.

       In short, Mr. Yagman’s complaint remains dismissed. As provided in Order No. 50,

should a class be certified of which he is a member, Mr. Yagman may recover as a member of

that class or he may opt out of the class and re-file his complaint at that time. 14-MD-2543, ECF

No. 875, at 1-2. Similarly, in the event that the Court denies class certification, Mr. Yagman

may re-file his complaint. Id. In short, Mr. Yagman’s complaint is dismissed without prejudice

to re-filing in accordance with MDL Order Nos. 29 and 50.

       SO ORDERED.

Dated: November 15, 2019                            __________________________________
       New York, New York                                    JESSE M. FURMAN
                                                           United States District Judge




1
       Mr. Yagman claims that MDL Order Nos. 29 and 50 were not served on him and that he
“had no knowledge of their contents.” ECF No. 297, at 1-2. He further claims that he “did not
know his amended complaint had been dismissed until several days before he filed” the instant
“Amended Complaint.” Id. at 2. As New GM explains (in a reply that it is granted leave to file,
nunc pro tunc), these claims are demonstrably false. See ECF No. 298, at 1-2. In any event,
they have no bearing on the Court’s analysis or conclusion.




                                                2
